DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9, 10, 12, 13, 15—19, 21—23, 27—32 are cancelled. 

Allowable Subject Matter
	
Claims 1- 8, 11, 14, 20, 24—26, 33 - 38 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“(c) processing the directly acquired images to generate a plurality of quantitative maps of the brain indicative of a plurality of qMRI parameters of the subject,
(d) constructing a plurality of magnetic resonance images indicative of white matter structure from the quantitative maps, and
(e) generating a spatial entropy map of the brain of the subject from the plurality of magnetic resonance images; and/or generating a myelin water map of the brain of the subject from the plurality of magnetic resonance images”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 – 8, 11, 14, 20, 24—26, 33—37 the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 38, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:

“A system configured for characterizing the brain of a subject by generating a spatial entropy map of the brain of the subject from the plurality of magnetic resonance images; 
and/or generating a myelin water map of the brain of the subject from the plurality of magnetic resonance images; 
the system comprising:
i) a magnetic resonance imaging machine configured to apply an external magnetic field and a plurality of excitation pulses to a subject in the magnetic resonance imaging machine;
ii)a control system connected to the magnetic resonance imaging machine and configured to perform the method of any one of claims 1 to 37; and
iii)a computer processor configured to receive magnetic resonance image data and render a connectome from the data”.

in combination with the rest of the limitations of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 


an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852